FILED
                             NOT FOR PUBLICATION                             APR 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THIELA SUHENDRA SUGIARTO,                        No. 07-74993

               Petitioner,                       Agency No. A075-635-961

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Thiela Suhendra Sugiarto, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s conclusion that the harassment

Sugiarto suffered throughout her life and the incidents with airport workers in 1997

in Indonesia do not rise to the level of past persecution. See id. at 1016-18. In

addition, substantial evidence supports the BIA’s denial of a well-founded fear of

persecution, because even as a member of a disfavored group, Sugiarto failed to

demonstrate an individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d

922, 927-29 (9th Cir. 2004).

      We lack jurisdiction to review Sugiarto’s contentions regarding withholding

of removal and CAT relief, because she failed to raise them before the agency. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   07-74993